COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-329-CV
 
BOB
AND JANE DURHAM                                                   APPELLANTS
 
                                                   V.
 
STEVE
AND CATHY STROUD                                                 APPELLEES
                                                                                                        
                                               ----------
                FROM
COUNTY COURT AT LAW OF COOKE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL:  GARDNER, DAUPHINOT, and MEIER, JJ.
 
DELIVERED:  January 8, 2009




[1]See Tex. R. App. P. 47.4.